United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 6, 2003

                                                          Charles R. Fulbruge III
                         FOR THE FIFTH CIRCUIT                    Clerk



                             No. 02-31174

                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                              versus

CHARLES L. WATTS, JR.,

                                            Defendant-Appellant.



          Appeal from the United States District Court
              For the Western District of Louisiana


                     (USDC No.   02-CR-50027-1)

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Charles L. Watts, Jr., challenges his guilty-plea conviction

for conspiracy to possess with the intent to distribute 50 grams or

more of cocaine base, in violation of 21 U.S.C. § 846.      He argues,

for the first time on appeal, that the district court failed to

comply with FED. R. CRIM. P. 11(c) at rearraignment by not ensuring


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that he understood the nature of the charges against him and by

misleading   him   regarding   the       application   of   the   sentencing

guidelines to his case. The arguments are reviewed for plain error

only, and thus will not require reversal unless there is a clear or

obvious error which affects Watts’ substantial rights.1           This court

will find that a “substantial right” has been violated only if “the

defendant’s knowledge and comprehension of the full and correct

information would have been likely to affect his willingness to

plead guilty.”2

     Although the district court did not specifically read the

indictment or set forth the elements of the crime charged, it

paraphrased the indictment, questioned Watts whether he understood

the charge against him, ensured that Watts had had the opportunity

to discuss the charge with counsel, and provided the opportunity

for questions from Watts.      The district court therefore did not

commit any clear or obvious error under Rule 11.3                  Moreover,

because Watts has not affirmatively stated or demonstrated that the

alleged Rule 11 variance affected his decision to plead guilty, he



     1
       See United States v. Vonn, 535 U.S. 55, 122 S. Ct. 1043,
1046 (2002); United States v. Calverley, 37 F.3d 160, 162-64 (5th
Cir. 1994) (en banc).
     2
       United States v. Johnson, 1 F.3d 296, 302 (5th Cir. 1993)
(en banc).
     3
       See Vonn, 122 S. Ct. at 1046; United States v. Reyes, 300
F.3d 555, 558 (5th Cir. 2002); see also United States v.
Cuevas-Andrade, 232 F.3d 440, 444 (5th Cir. 2000).

                                     2
has not shown that his substantial rights were affected, and the

claim fails.4

     Watts’ claim that the district court misled him regarding the

application of the sentencing guidelines, in violation of Rule 11,

is equally unavailing. Watts was aware of how the guidelines would

operate in his case, including the possibility that he would be

considered a career offender under the guidelines, as he was so

advised at sentencing and in the written plea agreement.    Even if

the district court’s explanation of the sentencing chart appended

to the guidelines could be considered a misleading prediction of a

lesser criminal history (and thus lesser sentence) than Watts

actually faced under the guidelines, the court’s statement cannot

be considered a material factor in Watts’ decision to plead guilty.

Without his plea, he faced a mandatory life sentence, which was

substantially more severe than the 262-month sentence he received.

It cannot be said that a full understanding of the correct criminal

history score he faced under the guidelines would have affected his

willingness to plead guilty to avoid a mandatory life sentence.5

     Watts has not demonstrated any plain error in the district

court’s judgment.    Accordingly, that judgment is AFFIRMED.




     4
      See Johnson, 1 F.3d at 302; see also United States v. Smith,
184 F.3d 415, 417 (5th Cir. 1999).
     5
         See Johnson, 1 F.3d at 302.

                                  3